Opinión de conformidad emitida por la
Juez Asociada Señora Rodríguez Rodríguez.
El caso de referencia ha tenido una trayectoria tortuosa no tan solo ante los foros de instancia, donde se está liti-gando hace once años, sino también ante este Tribunal. E.g., Vélez v. Baxter, 166 D.P.R. 475 (2005); Vélez Cortés v. Baxter Healthcare, 175 D.P.R. 729 (2009). Hoy, un año des-pués de nuestro dictamen más reciente, el Tribunal lo reconsidera.(1) Por los fundamentos que expresé en mi opi-nión disidente en este caso en marzo de 2009, procede re-considerar nuestra sentencia confirmatoria. En su lugar, debemos revocar al Tribunal de Apelaciones que dictaminó que la compensación voluntaria que la peticionaria Baxter Healthcare Corp. le había concedido a los empleados que *474laboraron en su planta de Carolina no podía acreditarse el pago que ésta tiene que hacerles por mesada mediante la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq. (Ley Núm. 80). Véase Vélez Cortés v. Baxter, supra. Por el contrario, respecto al cómputo de los intereses efectuado por el foro apelativo, procede confir-mar el dictamen apelativo. Íd.
Al reconsiderar su posición anterior, el Tribunal hace suyo el razonamiento de la opinión disidente de 9 de marzo de 2009, aunque sin referirse a éste. En consideración a ello, reproduzco íntegramente nuestras expresiones ante-riores:
I
La Ley Núm. 80 “le brinda a los trabajadores que han sido despedidos sin justa causa, la oportunidad de disfru-tar de una indemnización que les permita suplir sus nece-sidades básicas durante el tiempo que les pueda tomar con-seguir un nuevo empleo”. (Enfasis nuestro.) Díaz v. Wyndham Hotel Corp., 155 D.P.R. 364, 375 (2001).
El Artículo 1 de la Ley Núm. 80 dispone que todo em-pleado que trabaja mediante remuneración de alguna clase, contratado por tiempo indeterminado, que es despe-dido de su cargo sin que haya mediado justa causa, tiene derecho a recibir de su patrono “en adición [sic] al sueldo que hubiere devengado: (a) el sueldo correspondiente a un mes por concepto de indemnización; (b) una indemnización progresiva adicional equivalente a una semana por cada año de servicio”. (Enfasis nuestro.) 29 L.P.R.A. sec. 185a. Como vemos, la compensación a la que tiene derecho todo empleado está descrita en la ley como una “indemni-zación”. Siendo así, su objetivo es “resarcir los daños sufri-dos a consecuencia del despido. Esta indemnización no equivale a una remuneración o salarios por los servicios prestados ni constituye un sustituto del sueldo”. Alvira v. *475SK & F Laboratories Co., 142 D.P.R. 803, 809 (1997). Su propósito es, como ya apuntamos, ayudar a “suplir [las] ... necesidades básicas [del empleado cesanteado] durante el tiempo que [tome] conseguir un nuevo empleo”. Díaz v. Wyndham Hotel Corp., ante, pág. 375.
En Alvira v. SK & F Laboratories Co., ante, reconocimos que este tipo de protección que la ley le brinda a los em-pleados y obreros de nuestro país es “único”. Unjust Dismissal, Ch. 10.40, Sec. 10.40[1][a] (2007) (“Puerto Rico is unique in having legislation providing compensation for any employee under an indefinite term contract who is discharged without good cause.”) En tal rigor, el tratadista Lex Larson comenta lo siguiente:
Puerto Rico is unique in having legislation providing compensation for any employee under an indefinite term contract who is discharged without good cause.
Puerto Rico has enacted what amounts to a mandatory severance pay statute. This law provides indemnity to employees under indefinite term contracts that are discharge without good cause. The indemnification consists of one month’s salary and one week’s salary for each year worked prior to discharge. Employees are further entitled to back pay due them, and any amounts already earned in commissions and pay for vacation time not taken due to work demands. Unjust Dismissal, Ch. 9, Sec. 9A.04[1], pág. 9A-53.
Por otro lado, dado el carácter reparador de la Ley Núm. 80, hemos reiterado que ésta deberá ser interpretada libe-ralmente a favor de los derechos del trabajador. Belk v. Martínez, 146 D.P.R. 215 (1998). Ello no obstante, también hemos destacado que es injusto penalizar a un patrono dos veces por los mismos hechos. S.L.G. Afanador v. Roger Electric Co., Inc., 156 D.P.R. 651 (2002); Belk v. Martínez, ante. A tales efectos, en Belk v. Martínez, ante, pág. 241, indicamos:
Como la Ley Núm. 100, supra, compensa por los daños su-fridos por el empleado, estos daños incluyen remediar los mis-mos que la Ley Núm. 80, supra, indemniza. La Ley Núm. 100, supra, compensa adecuadamente todos los daños que sufre el *476empleado despedido. Conceder una indemnización al amparo de dos (2) leyes distintas que tienen los mismos elementos, cri-terios y dependen de la misma prueba, penalizaría al patrono dos (2) veces por un solo acto. (Enfasis nuestro.)
En S.L.G. Afanador v. Roger Electric Co., Inc., ante, pág. 667, nos reiteramos en esta norma, y señalamos que “si un demandante presenta una causa de acción contra su pa-trono por despido injustificado y discriminatorio, de deter-minar, el tribunal, que el despido, más que injustificado, fue en efecto discriminatorio, no se concederá una indemniza-ción bajo las dos leyes en cuestión, ... pues ello constituiría una doble penalización motivada por unos mismos hechos”. (Énfasis nuestro.) De modo que hemos resuelto que no pro-cede conceder una doble indemnización a un empleado des-pedido sin justa causa, cuando las reclamaciones instadas bajo distintos estatutos tienen los mismos elementos y cri-terios, se fundamentan en irnos mismos hechos y dependen de la misma prueba, pues ello supondría una doble penali-dad para el patrono y una doble indemnización para el empleado.
Por otra parte, hemos expresado en innumerables oca-siones que la compensación que establece la ley, conocida como la mesada, es el remedio exclusivo ante el despido injustificado. S.L.G. Afanador v. Roger Electric Co., Inc., ante; Díaz v. Wyndham Hotel Corp., ante; Vélez Rodríguez v. Pueblo Int’l, Inc., 135 D.P.R. 500 (1994).
Expuesta la doctrina general, pasemos a aplicarla a la controversia que hoy pende ante nuestra atención.
II
A. En su recurso, Baxter arguye que incidió el Tribunal de Apelaciones al no acreditar a la mesada las cuantías ya pagadas a la fecha de la cesantía de los empleados. En apoyo a su posición esgrime variados argumentos. Princi-palmente, aduce que ordenar el pago de la mesada sin acre-*477ditar lo ya pagado a los empleados tiene el efecto de penali-zar doblemente al patrono por irnos mismos hechos, lo que hemos rechazado en el pasado. E.g., Belk v. Martínez, ante; S.L.G. Afanador v. Roger Electric Co., Inc., ante. Indicó, que la compensación otorgada a los empleados a la fecha de su cesantía obedeció al interés del patrono de asegurar que és-tos contaran con los recursos económicos necesarios hasta obtener un nuevo empleo, es decir, que sirve el mismo pro-pósito que persigue la Ley Núm. 80. Apunta además, que la mesada provista por la Ley Núm. 80 es el único remedio disponible ante un despido injustificado, por lo que el no acreditar las cantidades ya pagadas al pago de la mesada que ordenamos, representa un remedio en exceso de lo que contempla la propia ley. Tiene razón Baxter cuando argu-menta que de no acreditarse el pago ya hecho a lo que adeuda en concepto de mesada, conlleva su doble penalization por irnos mismos hechos.
En este caso, la compensación voluntaria hecha por Baxter tiene todas las características del pago de mesada de la Ley Núm. 80 y se computa siguiendo los lineamientos de esta ley. Ya indicamos que Baxter en sus comunicaciones a sus empleados le describió el pago que haría como mesada y les informó también cómo lo calcularía. Fórmula que es similar a lo dispuesto en la Ley Núm. 80. Baxter calculó su pago a base de un mes de sueldo, una semana de sueldo por cada año de servicio, más el 10% de esa suma. La Ley Núm. 80, a su vez dispone, como ya adelantamos, que la mesada se paga a base del sueldo que hubiera recibido el empleado, el sueldo correspondiente a un mes y una indemnización adicional equivalente a una semana por cada año de servicio en el empleo. Se advierte de inmediato la gran similitud de la fórmula utilizada para el pago tanto de la mesada de la Ley Núm. 80 y el pago efectuado por Baxter por terminación de empleo.
Además, el pago hecho por Baxter participa de las carac-terísticas de una indemnización tal y como ocurre con la *478mesada de la Ley Núm. 80. Baxter le indicó a sus empleados que este pago tenía como propósito “ayudar al empleado en la transición al cierre de planta’b Boletín Informativo No. 16 de 20 de junio de 1997. En otras palabras, la compensación concedida participa de las características de una indemniza-ción, pues tenía como propósito resarcir los daños que oca-sionaba la pérdida de empleo por el cierre de la planta. Este es precisamente el fin que persigue el pago de mesada que ordena la Ley Núm. 80, según resolvimos en Alvira v. SK & F Laboratories Co., ante.
El hecho de que el pago hayh sido voluntario o que se aseveraba que fue en agradecimiento a los años de servicio, no detrae de la naturaleza reparadora del pago efectuado. Con lo cual, los paralelos con la mesada que ordena la Ley Núm. 80 son evidentes. Somos del criterio que imponer el pago de nueva partida por un mismo concepto y basado en unos mismos hechos —el cierre ¡de la planta de Carolina— es claramente una acción punitiva contra el patrono que se revela, a nuestro juicio, irrazonable. No se justifica que en esta ocasión nos desviemos de lo que ha sido nuestra tra-yectoria de, por un lado, proteger al obrero de prácticas inescrupulosas del patrono, pero a la vez, rechazar la pe-nalización doble del patrono por unos mismos hechos y un mismo concepto.(2)
B. El Tribunal de Apelaciones y los recurridos recha-zan el planteamiento de Baxter de que se le acredite al pago de la mesada al amparo de la Ley Núm. 80 los dineros ya pagados a los empleados cesanteados, según el funda-mento que este asunto fue ya adjudicado en la sentencia que dictamos en este caso el 30 de junio de 2005. No tienen razón.
*479Señalamos anteriormente que en el caso que se trajo ante nuestra consideración la única controversia que se adjudicó fue si el despido de los empleados de Baxter fue injustificado o no de acuerdo con lo dispuesto en la Ley que dictamos en este caso el 30 de junio de 2005. No tienen razón. 80. Contestamos esa'pregunta en la afirmativa y devolvimos el caso para qué' se computara el pago de la mesada. No estaba ante nüestra consideración el asunto sobre el crédito, por lo qué no pudo haber sido objeto de nuestro dictamen.
La expresión individual en reconsideración de tres jue-ces de este Tribunal sobre este asunto, no cambia la con-troversia en efecto resuelta en nuestra sentencia. No cabe hablar entonces de la doctrina de la ley del caso tal y como nos plantea la parte recurrida.
Y es que la única controversia que adjudicó el tribunal de primera instancia en su sentencia de 28 de abril de 2003, y que posteriormente revisamos, fue precisamente si hubo justa causa para el despido. Sobre el cómputo de la mesada, el foro primario les ordenó a las partes a reunirse para determinar su monto y les indicó que si no podían llegar a un acuerdo se celebraría una vista evidenciaría para determinar la cuantía. El planteamiento con respecto los cómputos que por hacer y qué créditos, si alguno, de-bían reconocerse, era un asunto por dilucidarse más tarde, como en efecto ocurrió.
Por otro lado, somos del criterio que si bien al contestar la primera demanda presentada en su contra Baxter no presentó la defensa afirmativa de pago, si incluyó la de aceptación del pago como finiquito o la doctrina de acepta-ción y pago, y en ésta se encuentra subsumida la doctrina del pago como defensa.
Por otra parte, en varias de las demandas instadas con posterioridad a esa primera, Baxter sí presentó esta defensa. Como ya relatamos al inicio, todos los casos fue-ron posteriormente consolidados. En atención a lo anterior, *480somos del criterio que en efecto se encuentra válidamente ante nuestra atención la contención de Baxter respecto el pago hecho ya a los empleados cesanteados y su plantea-miento de que se le acredite al pago de mesada ordenado.
III
Por último, Baxter alega que resulta improcedente la imposición de intereses cuando el tribunal nunca ha fijado las cuantías adeudadas a los demandantes ni consta en la sentencia el tipo de interés a pagarse. Por lo que, ausente una determinación sobre una suma líquida, no existe obli-gación alguna de pagar intereses retroactivos a la fecha de la sentencia parcial enmendada. No tiene razón.
La Regla 44.3 de Procedimiento Civil, dispone que “[s]e incluirán intereses al tipo que fije por reglamento la Junta Financiera de la Oficina del Comisionado de Instituciones Financieras y que está en vigor al momento de dictarse la sentencia, en toda sentencia que ordena el pago de dinero, a computarse sobre la cuantía de la sentencia desde la fe-cha en que se dictó la sentencia y hasta que ésta sea satis-fecha ...”. 32 L.P.R.A. Ap. III. El texto citado es claro al hacer mandatorio que un tribunal, al dictar sentencia en la que ordena la entrega de dinero, imponga el pago de inte-rés al tipo legal sobre la cuantía de la sentencia, sin excep-ción de clase alguna. Gutiérrez v. A.A.A., 167 D.P.R. 130 (2006).
En el caso ante nuestra consideración no se ha fijado el monto final de la cuantía que Baxter adeuda a los emplea-dos demandantes. Ello no obstante, sí se había ordenado desde el 28 de abril de 2003, el pago de la mesada y este es un cómputo que se hace a base de la fórmula que se esta-blece en la propia Ley Núm. 80. Lo que restaba entonces era el cálculo matemático a base de una fórmula preestablecida. El mandato de pagar ya estaba vigente.
En vista de ello, tiene razón el foro apelativo cuando *481concluye que procede el pago de intereses desde que se dictó sentencia parcial (28 de abril de 2003) sobre las me-sadas de los doscientos nueve empleados sobre las que no hay controversia. Sobre los demás casos donde hay dispu-tas sobre las mesadas, los cuales requieren la celebración de una vista evidenciaría para su fijación, no procedería el pago de intereses a partir del 28 de abril de 2003, sino más bien desde la fecha en que finalmente se determine la cuantía de la mesada.
IV
Por los fundamentos expuestos en la opinión disidente de marzo de 2009, estoy conteste con el curso de acción en este caso. Sólo lamento que haya tenido que transcurrir un año para que prevaleciera lo que considero es la postura más correcta.

(1) El 9 de marzo de 2009, este Tribunal dictó una Sentencia en el caso de epígrafe en la cual confirmó al Tribunal de Apelaciones por encontrarse igualmente dividido el Tribunal. El foro apelativo intermedio había resuelto que la compensación voluntaria que le había concedido Baxter a los empleados cesanteados de su planta en Carolina, no podía acreditarse al pago de la mesada al amparo de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq., que se le ordenó pagarse. En aquella ocasión, la Jueza Asociada Señora Fiol Matta emitió una opinión de conformidad a la que se unió el Juez Asociado Señor Rivera Pérez, y la Juez Asociada Señora Rodríguez Rodríguez emitió una opinión disidente a la que se unió el Juez Presidente Señor Hernández Denton. Véase Vélez Cortés v. Baxter Healthcare, 175 D.P.R. 729 (2009).


(2) No podemos pasar por alto también que el legislador ya expresó su criterio de que el cierre total, temporero o parcial de las operaciones de una fábrica constituye justa causa para el despido, de acuerdo con la Ley Núm. 80. Ley Núm. 95 de 30 de julio de 2007. No nos parece razonable, y por el contrario lo consideramos injusto, imponer en este caso una nueva penalidad pór algo ya atendido por el legislador.